IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 98-60601
                          Conference Calendar



JAMES A. STEWARD,

                                              Plaintiff-Appellant,

versus

BRYAN BURTON; MISSISSIPPI DEPARTMENT
OF CORRECTION PROBATION AND PAROLE DEPARTMENT;
JAMES ANDERSON,

                                              Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:98-CV-157-B-D
                      --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     James A. Steward, Mississippi prisoner # 84896, appeals the

district court’s denial of in forma pauperis status and the

closure of his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies pursuant to 42 U.S.C. § 1997e.       Section

1997e requires that administrative remedies be exhausted before

filing a § 1983 action.     Wendell v. Asher, 162 F.3d 887, 889 (5th

Cir. 1988).    Steward contends that he filed an Administrative


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-60601
                                -2-

Remedies Program complaint and that he was denied the opportunity

to proceed in the district court for premature reasons without

facts.

     The district court’s actions have not prejudiced Steward.

Mississippi has a three-year limitations period.   Miss. Code Ann.

§ 15-1-49 (1995); James v. Sadler, 909 F.2d 834, 836 (5th Cir.

1990) (three-year personal-injury statute of limitations applies

in § 1983 cases in Mississippi).   The limitations period will not

expire until January of 2000.   Provided Steward acts promptly,

there are no barriers to the refiling of this action once he

exhausts his administrative remedies as required by

§ 1997e.   See Wendell, 162 F.3d at 892.   Steward’s motion to stay

federal proceeding and for the appointment of counsel on appeal

is DENIED.

     AFFIRMED.